Citation Nr: 1210375	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to March 1970 and from May 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Following evidentiary development pursuant to an October 2010 remand of this case by the Board, a May 2011 Board decision denied service connection for a left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2011 Joint Motion for Remand (JMR), the Court entered an order in November 2011 vacating the May 2011 Board decision and remanding the case to the Board for compliance with the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The JMR concluded that an adequate VA nexus examination was required pursuant to the duty to assist the Veteran in the development of his claim under 38 U.S.C.A. § 5103A(d)(2).  

The JMR states that a November 2011 VA examiner noted that the Veteran had had a "1971 left knee softball injury, but failed to note the treatment for lipoma of the left knee cap in 1972, and erroneously stated that there had been no further treatment after the 1971 left leg injury."  

It was for this reason that the parties to the JMR concluded that the November 2011 VA examination was inadequate, indicating that the November 2011 VA examination had apparently been conducted without the benefit of the complete service treatment records (STRs) or, at a minimum, a thorough review of them.  Thus, on remand, the Veteran was to be "provided with an examination that considers all his prior treatment records."  

In a recent filing the Veteran's attorney argued that just because the Veteran's left knee arthritis was consistent with his age did not mean it was not caused or initiated by inservice injury, or that the arthritis was not hastened by inservice injury.  It was also requested that consideration be given to the large amount of bone growth around the left patella and whether this was caused by the Veteran's inservice injury.  Moreover, it was requested that consideration be given to the findings of December 2009 X-rays of osteophytes and whether osteophytes were a part of any current arthritic process or whether osteophytes were a separate disability entity and, if the latter, whether the osteophytes were caused by the Veteran's inservice injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the etiology of any current left knee disability.  

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner should note any disability of the left knee and then provide an opinion as to whether there is a 50 percent probability or greater that any such disability is related to the Veteran's military service.  The examiner should consider and discuss the complaints of an injury to the left leg shown in June 1971 with a finding on examination of a tender area above the knee on the lateral aspect of the thigh (with the knee described as being within normal limits), and the finding of a lipoma on the left knee in November 1972.  

The examiner is also requested to address the following (as asserted by the Veteran's attorney): 

Whether despite any finding of current left knee arthritis being consistent with the Veteran's age, was the left knee arthritis caused or initiated by in-service injury?  

Whether despite any finding of current left knee arthritis being consistent with the Veteran's age, was the onset of the Veteran's left knee arthritis hastened by any in-service injury?  

If the Veteran has a large amount of bone growth around the left patella, was this caused by the Veteran's in-service injury?  

Describe the significance, if any, of the findings of December 2009 X-rays of osteophytes and whether osteophytes were a part of any current arthritic process or whether osteophytes were a separate disability entity and, if the latter, whether the osteophytes were caused by the Veteran's inservice injury.  

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of left knee disability in service in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the lack of evidence in the service medical records to provide a negative opinion). 

A complete rationale should be provided for any proffered opinions. 

If the opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Upon completion of the above- requested development, the RO should readjudicate the issue of entitlement to service connection for a left knee disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

